Citation Nr: 0618240	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral frozen feet.  

2.  Entitlement to service connection for a left eye 
condition.  

3.  Entitlement to service connection for periportal 
fibrosis, claimed as liver disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the veteran's spouse



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The issues of a left eye condition and liver disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's foot disability was not caused by his active 
military service from May 1976 to May 1979.  


CONCLUSION OF LAW

Service connection for residuals of bilateral frozen feet is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran was treated once for a cold 
injury to his feet while on active duty.  His VA treatment 
records and private medical records are completely negative 
for any diagnosis of, or treatment for, any foot disabilities 
related to a cold injury.  The veteran reported having flat 
feet and stated that he had this condition existed prior to 
entering the military.  He did not receive treatment for flat 
feet during or after service.  

In August 2002, he complained of bunions, but no diagnosis of 
a foot disability was given.  In April 2002, he reported 
hypoesthesia and hyperesthesia due to residuals of frostbite 
but was not diagnosed with any foot disorder or disability.  

The veteran's records from the Social Security Administration 
(SSA) do not reflect any foot disability. 

In January 2005, the veteran underwent a VA examination for 
his feet.  The examiner found that the veteran had joint 
pain.  The examiner concluded that there was no significant 
abnormality of his feet and that his symptoms were out of 
proportion to the physical findings.  The Board finds this 
report is entitled to great probative weight. 

The Board finds that the veteran does not have a current 
bilateral foot disability.  Service medical records, post-
service medical records, and the VA examination of January 
2005, as a whole, provide evidence against a finding that the 
veteran currently has a foot disability.  

Even if the Board were to conclude that the veteran did have 
a current disability for service connection purposes, the 
veteran's claim could not be granted because there is no link 
between the veteran's reported bilateral foot disability and 
his period of active service.  

The veteran's service medical records (SMRs) show that he was 
treated in November 1976 for complaints of cold and sore 
feet.  The military examiner noted that the veteran's feet 
were cold and wet.  The veteran had positive sensation in his 
feet.  He was diagnosed with chilblains and sent to his 
quarters for 24 hours.  The veteran's November 1976 diagnosis 
of chilblains is found to be acute and transitory, not 
chronic.  The SMRs are negative for any other evidence of 
treatment for a cold injury to his feet, providing evidence 
against this claim.  

The veteran's VA and private treatment records are, as 
discussed above, negative for any diagnosis of or treatment 
for a bilateral foot disability.  

At his January 2005 VA foot examination, the veteran reported 
that at the time of the cold weather injury, his feet were 
swollen and purple, and that his toenails were dark.  He 
reported being kept in a field hospital for several days 
where his feet were warmed.  His SMRs do not show treatment 
other than the complaint of cold and sore feet in November 
1976.  He denied treatment for his feet since leaving 
service, but reported taking Neurontin for neuropathy 
symptoms.  The veteran denied Raynaud's phenomenon, fungal 
infections, and breakdown or ulceration of frostbite scars.  
He reported having excessive sweating of his feet, 
sensitivity to cold weather, edema, episodic nocturnal pain, 
a frequent cold feeling in his feet, as well as numbness, 
tingling, and burning.  He reported treating his symptoms by 
soaking his feet in warm water.  

The examiner found that his feet do not have skin cancer, 
chronic ulcers, scars, or changes in skin thickening, 
thinning, or color.  The examiner observed that the veteran 
had joint pain.  The veteran had normal light touch sensation 
when his feet were tested with a monofilament.  He had 
mycotic toenails on some of his toes.  There was no 
significant discoloration of the skin of his feet and no 
evidence of significant tinea pedis.  His posterior tibial 
pulses were bilaterally +1.  The physician concluded that it 
was "less likely than not that the veteran has developed a 
true disability as a result of exposure to cold weather" 
while on active duty.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
very negative evidence against this claim.  

The veteran testified about his bilateral foot condition at a 
July 2003 travel board hearing.  He reported similar symptoms 
to those he reported at his January 2005 VA examination and 
explained what the weather was like while he was stationed in 
Germany.  He stated that he received private treatment for 
his feet, but was unable to contact the doctor who treated 
him.  

The Board finds that the veteran's testimony is entitled to 
some probative weight and provides some evidence in favor of 
the claim.  However, the evidence in favor of the veteran's 
claim is significantly outweighed by the amount of negative 
evidence.  The Board finds that the preponderance of the 
evidence is against service connection for residuals of 
bilateral frozen feet.  38 U.S.C.A. § 5107(b).   The appeal 
is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in November 2001, July 2004, and December 2004, as well 
as information provided in October 2002 statement of the case 
(SOC) and November 2005 supplemental statement of the case 
(SSOC), the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the October 2002 SOC and November 
2005 SSOC include the text of the regulation that implements 
the notice and assistance provisions from the statute.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the September 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
November 2001 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the July 2004 
VCAA letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
November 2001 and December 2004 VCAA letters is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for residuals of bilateral frozen feet is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, SSA records, and VA examinations.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the July 2004 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


ORDER

Service connection for residuals of bilateral frozen feet is 
denied.  


REMAND

Currently, the notice of disagreement, statement of the case 
(SOC), substantive appeal, and evidence submitted by the 
veteran addressing the issues of a left eye condition and 
liver disease appear to be with the RO, pending issuance of a 
supplemental statement of the case (SSOC).  Therefore, a 
remand is in order.

Additionally, the veteran's representative stated in a March 
2006 post-remand brief that the record does not contain 
documents relevant to the veteran's claims for a left eye 
condition and liver disease.  The representative did not 
specify what type of documents the RO does not have.  The RO 
needs to ask the representative to clarify his statement and 
secure any evidence it does not have that pertains to the 
veteran's claims for a left eye condition and liver disease.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding how a disability rating and an 
effective date would be assigned should the claim be granted.  
As these questions are involved in the present appeal, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran and his 
representative to specify which documents 
pertaining to the left eye and liver 
disease claims are not currently in VA's 
possession.  The RO should then secure 
any evidence that pertains to the 
veteran's claims for a left eye condition 
and liver disease.  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  After ensuring proper completion of 
all development, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


